Citation Nr: 0204761	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to July 
1942 and from June 1945 to June 1946.  He was a prisoner of 
war (POW) from April 1942 to July 1942.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  By that decision, the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, which had 
last been finally denied in an August 1995 Board decision.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

In a March 1997 decision, the Board concluded that the 
appellant had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (the Court).

In November 1998, the Court issued an order vacating and 
remanding the appellant's case to the Board.  The order 
stated, in essence, that the reason for the Court's remand 
was that the Board had denied reopening of the appellant's 
claim under the then-applicable standard set forth in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991), which had been 
invalidated by an intervening decision by the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Under the standard set forth in Colvin, evidence was 
considered new and material when it was "reasonably likely 
to change the outcome" of the prior decision.  In Hodge, the 
Federal Circuit Court determined that the Colvin standard was 
more stringent than the standard set forth in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is evidence that has not been previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In its November 1998, order the Court vacated the 
Board's March 1997 decision and remanded this case in order 
for the Board to apply the standard set forth in 38 C.F.R. 
§ 3.156(a) and Hodge.

In an October 1999 decision the Board re-adjudicated the 
appellant's appeal by applying the standard set forth in 
Hodge.  The Board again determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The appellant in turn appealed the Board's 
October 1999 decision to the Court.  Following enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) in November 2000, the Court 
vacated the October 1999 Board decision in April 2001 and 
remanded the case to the Board for re-adjudication in light 
of the provisions of the VCAA.

In October 2001, the Board, via a letter from its Chief 
Counsel, Litigation Support Division, wrote to the appellant, 
inviting her to submit additional evidence and argument in 
support of her claim.  The appellant did not respond.
 

FINDINGS OF FACT

1.  In an August 1995 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  The evidence submitted since the August 1995 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration, or is merely cumulative 
of previously submitted evidence, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1995 decision, which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (2001).

2.  Evidence submitted since the Board's August 1995 decision 
is not new and material; thus, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen her previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  As noted in the Introduction, this case has 
been appealed to the Court twice before and has been remanded 
by the Court to the Board twice before, the first time 
because of the 1998 Federal Circuit decision in Hodge, after 
the Board's March 1997 decision and the second time because 
of the passage of the of the VCAA in 2000, after the Board's 
October 1999 decision.

In the interest of clarity, the Board will first briefly 
review the relevant law and VA regulations generally 
applicable to this case.  The Board will then address the 
impact of the VCAA on this case, as required by the Court's 
April 2001 order.  The Board will then set out the factual 
background underlying the case and finally analyze the 
appellant's claim and render a decision.    

Relevant Law and Regulations

Service connection: cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

Service connection for certain chronic conditions, including 
cirrhosis of the liver and active tuberculosis, may be 
established where the condition was not diagnosed during 
service, but was manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1110, 1112, 113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Certain listed diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(c) (2001).  
Such diseases do not include liver cirrhosis, esophageal 
varices, pulmonary tuberculosis, or cardiovascular disease.  
(Beriberi heart disease, which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity, is included in the list of POW presumptive 
diseases).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2001).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final. 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As alluded to in the Introduction, In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Second, if it is determined that the veteran has produced new 
and material evidence, the Board must evaluate the merits of 
the claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
veteran in the development of his claim has been fulfilled.

The VCAA

On November 9, 2000, during the pendency of the appellant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126].  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to claims filed prior to August 29, 2001, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
VA's duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
appellant's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   

The precise parameters of the VCAA may be subject to judicial 
interpretation.  The Board believes that with respect to 
cases such as this, involving the matter of submission of new 
and material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA are 
applicable.  

With respect to notice, the appellant has been instructed on 
numerous occasions of the need to submit new and material 
evidence to reopen her claim.  She has received numerous 
notices and documents informing her of why service connection 
cannot be granted.  Specifically, she has been informed of 
the requirements of the law in the March 1996 statement of 
the case and the May and December 1996 supplemental 
statements of the case.  

The Board further notes that after the Court's November 1998 
remand, in May 1999, the appellant was notified that her case 
had been remanded to the Board for another decision, and she 
was afforded the opportunity to submit additional argument 
and evidence in support of her claim.  There is no indication 
in the record that the appellant responded to that letter.

Furthermore, although the Board's October 1999 decision has 
no adjudicative authority because it was vacated by the 
Court, in that decision the Board informed the appellant of 
the statutory and regulatory requirements for establishing 
service connection for the cause of death, and the rationale 
for finding that new and material evidence had not been 
submitted regarding that issue.  

The Court's April 2001 order served to inform the appellant 
of the VCAA.  In addition, the Board informed the appellant 
in October 2001 of her right to submit additional evidence or 
argument in support of her claim.  She did not respond to 
that notice.  

Based on the above history, the Board believes that it is 
clear that the appellant has been accorded ample opportunity 
to present evidence and argument in support of her claim.  
The Board concludes that the notice provisions of the VCAA 
have been satisfied with respect to this case.

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  Although 
the appellant has requested in her Court pleadings that VA 
develop medical evidence in support of her claim, she has not 
identified any existing, unobtained evidence as possibly 
being new and material.  She was given the opportunity to 
submit additional evidence in October 2001, but did not do 
so.  The Board finds, therefore, that VA has no further duty 
to the appellant in this regard.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he or she has been prejudiced thereby.  

In this case, as discussed above the former provisions of 
38 C.F.R. § 3.156, which were applied by the RO in denying 
the appellant's claim in 1996, are still applicable.    In 
the March 1996 statement of the case that was issued by the 
RO, the appellant was specifically advised of the text of 
38 C.F.R. § 3.156(a) which, as noted above, provides that new 
and material evidence is evidence that has not been 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Because the RO applied the 
correct regulatory standard and provided the appellant with 
adequate notice, remanding this case to the RO for additional 
adjudication would not prejudice the appellant and would 
serve no useful purpose.  The Board additionally notes that 
Court's orders have not suggested that RO readjudication is 
needed.  

Under these circumstances, the Board believes that a remand 
of this case would serve no useful purpose and would only 
impose unnecessary delay.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).


Factual Background

The most recent final decision as to the appellant's claim of 
entitlement to VA death benefits is the August 1995 Board 
decision.  The Board will now describe the evidence which was 
on file at the time of that decision and later submitted 
evidence. 

Previously submitted evidence

Service medical records are negative for any treatment or 
diagnoses related to a heart condition.  In an affidavit 
completed in June 1945, the veteran reported no wounds or 
illnesses during service.  Upon entrance into his second 
period of service in June 1945, his cardiovascular system was 
found to be normal.  The examiner also noted the presence of 
sibilant rales in the right lung and recommended that the 
veteran's service be limited in nature.  An x-ray report 
dated in May 1946 reportedly revealed a "radiographically 
healthy chest."  In an affidavit completed in January 1948, 
the veteran reported treatment from May 1942 to July 1942 for 
malaria and dysentery, but made no reference to any other 
disorder.

A certificate of death reveals that the veteran died on June 
[redacted], 1972.  The cause of death was noted on the death 
certificate as cardiorespiratory failure due to esophageal 
varices and liver cirrhosis.

In November 1972, the appellant filed a claim of entitlement 
to DIC benefits.  In August 1974, the RO denied the 
appellant's claim because the evidence did not show that the 
veteran's death was due to a service-connected disease or 
injury.  The appellant subsequently appealed that decision.

In an August 1974 statement to the RO, a Dr. F.P. reported 
that he had treated the veteran from the time he was freed as 
a prisoner of war in 1942 until the end of the war.  Dr. F.P. 
indicated that the veteran was suffering from chronic 
hepatitis and recurrent ascites, which manifested itself off 
and on.

In a March 1975 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
Board found that there was no evidence of a heart disorder 
either incurred in or aggravated by service, and no evidence 
that demonstrated a relationship between the veteran's 
cardiorespiratory failure and service.

In August 1989, the appellant filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  She contended that her husband died in 1972 
from an ulcer and pulmonary tuberculosis.  In support of her 
claim, she submitted a signed statement from a Dr. Sta. Maria 
in which he reported that he had treated the veteran for 
pulmonary tuberculosis from 1947 until 1955, and that during 
that time period the veteran was prescribed the necessary 
medication for that ailment.

[The Board observes in passing that Dr. Sta. Maria is well 
known to it and to the Court.  The Court, in persuasive, 
single-judge memorandum decisions, has determined on at least 
two occasions that Dr. Sta. Maria's medical opinion based on 
his own recollection without the aid of treatment records was 
not credible medical evidence.  See Cruzada v. Gober, U.S. 
Vet. App. No. 96-1132, (Sept. 16, 1997) (Holdaway, J.); 
Alcaide v. Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 1997) 
(Ivers, J.).]

In August 1990, the RO reopened and denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The record reflects that the appellant 
submitted a timely notice of disagreement as to this rating 
decision, but that following the issuance of a statement of 
the case by the RO, she failed to submit a timely substantive 
appeal.

In September 1992, she filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  At a personal hearing conducted at the RO 
in May 1993, she again contended that her husband had 
incurred pulmonary tuberculosis during service, which later 
caused his death in 1972.  She indicated that she had no 
additional statements to make except that she was very poor 
and in dire need of funds.  During her hearing two witnesses 
also testified on her behalf.  The first witness testified 
that he had been a POW with the veteran and that they had 
both become sick after their release.  He further testified 
that it  was his understanding that the veteran had died of 
pulmonary tuberculosis, which had been incurred during 
service.  The second witness testified that he had known the 
veteran when he was held as a POW during service.

In a substantive appeal submitted in August 1993, the 
appellant contended that the veteran had suffered from both 
pulmonary tuberculosis and beriberi disease while he was a 
POW, and that these illnesses led to his cardiorespiratory 
failure.

The Board's August 1995 decision

In an August 1995 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board found that the appellant had 
still submitted no competent evidence showing that the 
veteran had suffered from any cardiovascular disease, either 
during service or following service; no competent evidence 
that the veteran's death was due to either beriberi disease 
or pulmonary tuberculosis; and no competent evidence that the 
veteran's death was in any way related to service.


Additionally submitted evidence

In October 1995, the appellant again filed to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.  She contended that the veteran's death 
was related to beriberi disease and that she was entitled to 
presumptive service connection under 38 C.F.R. § 3.309.

In support of her claim, the appellant submitted a signed 
affidavit from two neighbors who lived next to the appellant 
and the veteran for many years.  These neighbors reported 
that they remembered the veteran having shortness of breath, 
and swelling of his legs, ankles, and knees, since the 
1950's.  They also observed that the veteran often appeared 
pale and thin, and that he was often going to the doctor.

The appellant also submitted a signed affidavit from two men 
who were POWs alongside the veteran.  These men indicated 
that they and the veteran suffered from malaria, dysentery, 
and other sicknesses while they were held as POWs.  They also 
reported that in the years following service, they often 
observed the veteran in their hometown.  They indicated that 
he often appeared sick, with swelling in his feet, legs, and 
ankles, and that he often exhibited shortness of breath.

At a personal hearing held at the RO in August 1996, the 
appellant testified that when her husband was released by the 
Japanese in 1942, he was already suffering from shortness of 
breath, swelling of the lower extremities, malaria, beriberi 
disease, and dysentery.  She indicated that she believed the 
veteran was suffering from a heart condition but that she 
could not provide documentary evidence as he was never 
treated by a private physician for a heart condition during 
his lifetime.


Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) 
(West 1991).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board additionally observes, however, that in its 
November 1998 and April 2001 orders the Court did not find 
any specific defects in the Board's March 1997 or October 
1999 decisions.  The only basis for remand stated in the 
November 1998 order was the Board's application of the later-
invalidated Colvin standard.  The basis for remand in the 
April 2001 order was the intervening enactment of the VCAA 
and the necessity for the Board to determine the 
applicability of the VCAA in the first instance.

In August 1995, the Board determined that the appellant had 
not submitted new and material evidence to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  That decision is final.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  In order to 
reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

After reviewing the record, the Board is of the opinion that 
the appellant has not submitted new and material evidence 
sufficient to reopen her claim.  In August 1995, the Board 
denied the appellant's claim on the basis that the appellant 
had submitted no competent evidence showing that the 
veteran's death was related to any disease or injury incurred 
in service, and no competent evidence showing that the 
veteran had incurred any cardiovascular disease during or 
following service.  At the time of that decision, the 
evidence of record included the veteran's certificate of 
death, which listed the cause of death as cardiorespiratory 
failure due to esophageal varices and liver cirrhosis; and 
the appellant's own contentions that the veteran's death was 
related to pulmonary tuberculosis and beriberi disease, which 
she alleged were incurred by the veteran in service.  Prior 
to the Board's 1995 decision, the appellant had also 
submitted other lay testimony that the veteran had incurred 
these illness in service, and that they were related to his 
death, as well as the statements from Drs. F.P. and Sta. 
Maria.

Since filing to reopen her claim in October 1995, the 
appellant has submitted her own statements, which are 
virtually identical to those submitted in her previous 
claims, in which she contends that the veteran's death was 
due to beriberi disease, which he allegedly incurred in 
service.  Although beriberi disease is one of the presumptive 
conditions listed in 38 C.F.R. § 3.309, the veteran's death 
certificate reflects that he died of cardiorespiratory 
failure due to esophageal varices and liver cirrhosis, not a 
manifestation of beriberi disease.  Since the Board's August 
1995 decision, the appellant has submitted no competent 
medical evidence indicating that the veteran's death was 
related to beriberi disease and no competent evidence that 
the veteran ever suffered from either beriberi disease or 
ischemic heart disease during his lifetime.  Indeed, during 
the August 1996 hearing she stated that the veteran had not 
received treatment for a heart disorder prior to his death.

There is no evidence that the appellant possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically stated: "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  

Therefore, because the appellant's statements since August 
1995 are virtually identical to previously submitted 
statements, the Board finds that this additional evidence is 
merely cumulative of previously submitted evidence, and 
therefore, not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Since filing to reopen her claim, the appellant has also 
submitted several statements from neighbors and other POWs 
regarding symptoms that the veteran exhibited during service 
and in the years following service, such as shortness of 
breath, and swelling of his legs, ankles, and knees.  While 
the Board is cognizant that under 38 C.F.R. § 3.309(c) 
beriberi heart disease covers ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity, the Board finds that these statements cannot serve 
to reopen the appellant's claim.  Although these lay persons 
may be competent to provide evidence as to symptoms they 
observed, they are not competent to provide medical evidence 
as to matters such as medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, their statements could not serve to establish that 
the veteran ever suffered from ischemic heart disease or that 
such disease was at all related to his death.  See Moray, 
5 Vet. App. at 211; see also Routen, 10 Vet. App. at 186.  

Thus, because these lay witnesses are not competent to 
provide such evidence, the Board finds that this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and therefore, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The appellant has  submitted no competent medical evidence 
that the veteran was ever diagnosed with ischemic heart 
disease either during service or following service, and no 
competent evidence that such disease was related to his 
death.  As noted above, the veteran's death certificate 
reflects that he died of cardiorespiratory failure due to 
esophageal varices and liver cirrhosis.  

In summary, the Board finds that the new evidence submitted 
by the appellant does not bear directly and substantially 
upon the specific matter under consideration, or is merely 
cumulative of previously submitted evidence, and is not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
thus, the claim remains denied.

Additional comment

The appellant has contended that her claim should be reopened 
on the basis of  more liberalized regulations regarding 
presumptive service connection for POWs.  See her July 2000 
informal brief to the Court.
  
The Board is cognizant of the Court's holding in Spencer v. 
Brown, 4 Vet. App. 283 (1993), whereby the Court held that 
when a provision of law or regulation creates a new basis of 
entitlement to veteran benefits, a claim under the new law is 
a claim separate and distinct from the claim previously 
denied prior to the liberalizing law or regulation.  The 
Board notes that the liberalization to which the appellant is 
referring occurred on August 24, 1993.  See Pub. L. No. 97- 
37, 95 Stat. 935-37 (codified at 38 U.S.C.A. § 1112(b)); see 
also 38 C.F.R. § 3.309(c) (as amended on July 12, 1994, 
effective August 24, 1993).  Thus, this change in the law 
occurred prior to the Board's August 1995 decision and has 
been previously addressed by the Board in regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Therefore, the 1993 
liberalization of regulations regarding POWs cannot serve to 
reopen the appellant's claim under the Court's ruling in 
Spencer.  

Furthermore, the Board notes that the changes made to the 
regulations in 1993 would not affect the appellant's claim in 
any event because, as noted above, she has still submitted no 
competent evidence that the veteran's death was related to 
either beriberi disease or ischemic heart disease, or to any 
other presumptive disorder for POWs under 38 C.F.R. 
§ 3.309(c).

The Board also notes that the veteran's death certificate 
lists liver cirrhosis as a cause of death, and that liver 
cirrhosis is listed under 38 C.F.R. § 3.309(a) as a chronic 
condition for which service connection may be granted if it 
is shown to exist during service or within one year of 
discharge from service.  Additionally, the Board further 
notes that the appellant contended on several occasions 
during her previous claims that the veteran suffered from 
pulmonary tuberculosis, and that active tuberculosis is also 
listed as a chronic condition for which presumptive service 
connection may be granted under 38 C.F.R. § 3.309(a).  Both 
of these issues were, however, addressed by the Board in its 
August 1995 decision.  By that decision, the Board concluded 
that the appellant had submitted no competent evidence that 
the veteran was diagnosed with liver cirrhosis within one 
year of discharge from service, and no competent evidence 
that the veteran's death was related to pulmonary 
tuberculosis.  Since filing to reopen her claim, the 
appellant has made no further contentions regarding either 
liver cirrhosis or pulmonary tuberculosis, and has submitted 
no additional evidence regarding either of these 
disabilities.  Thus, the Board finds that these issues were 
previously addressed in the Board's August 1995 decision, and 
that the appellant has provided no new evidence or argument 
regarding these disorders that could provide a basis upon 
which to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.

ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death not having been submitted, the benefit sought 
on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

